FOR IMMEDIATE RELEASE Community Financial Corporation Announces Director Retirement After Forty-Nine Years Of Service. September 2, 2008, Staunton, VA - Community Financial Corporation announced today that Jane C. Hickok will retire from Community Financial Corporation and its subsidiary Community Bank effective October 1, 2008.In making the announcement, P. Douglas Richard, CEO, stated “Jane has served our organization exceptionally well since beginning her service as a teller in 1959.During her tenure, we have developed a true community banking franchise.She was instrumental in taking the Bank public in 1987 and has diligently worked since then to enhance stockholder value. Jane’s dedication has made a substantial impact on the growth and success of our company. With her help Community Bank remains a very profitable institution at a time when other financial institutions are struggling.” Mrs.
